     Case: 5:19-cv-00208-CHB Doc #: 6 Filed: 08/14/19 Page: 1 of 2 - Page ID#: 38



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                     LEXINGTON DIVISION

                                                                          FILED ELECTRONICALLY

JERRY OLIVER,                                        )
                                                     )
                PLAINTIFF,                           )
                                                     )
v.                                                   )   CASE NO. 5:19‐cv‐00208‐CHB
                                                     )
LIFE INSURANCE COMPANY OF                            )
NORTH AMERICA                                        )
                                                     )
                DEFENDANT.                           )

                                 JOINT NOTICE OF SETTLEMENT

                                         *** *** *** ***

        Plaintiff, Jerry Oliver, and Defendant, Life Insurance Company of North America,

(collectively “the Parties”), by and through their respective counsel, hereby jointly notify the

Clerk and the Court pursuant to Local Rule 54.1 that the Parties reached a settlement in

principle in this matter on August 12, 2019. The Parties respectfully ask the Court to allow forty‐

five (45) days to finalize the settlement, and to stay any pending deadlines during such time.

Once the settlement is finalized, the Parties propose that they shall submit an Agreed Order of

Dismissal.
   Case: 5:19-cv-00208-CHB Doc #: 6 Filed: 08/14/19 Page: 2 of 2 - Page ID#: 39



Respectfully submitted,

/s/L. Dustin Riddle (by DAC with permission)       /s/ David A. Calhoun
L. Dustin Riddle                                   David A. Calhoun
Flynt Law Office, PSC                              R. Joseph Stennis
P.O. Box 760                                       WYATT, TARRANT & COMBS, LLP
Salyersville, Kentucky 41465                       500 West Jefferson Street
lydiathemotivator@hotmail.com                      Suite 2800
                                                   Louisville, KY 40202‐2898
Counsel for Jerry Oliver                           502.589.5235
                                                   dcalhoun@wyattfirm.com
                                                   jstennis@wyattfirm.com

                                                   Counsel for Life Insurance Company of North
                                                   America
61865286.1




                                               2
